Name: Commission Regulation (EEC) No 2202/89 of 20 July 1989 defining the terms 'coupage', 'the turning into wine', 'bottler' and 'bottling'
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  marketing;  food technology
 Date Published: nan

 Avis juridique important|31989R2202Commission Regulation (EEC) No 2202/89 of 20 July 1989 defining the terms 'coupage', 'the turning into wine', 'bottler' and 'bottling' Official Journal L 209 , 21/07/1989 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 29 P. 0261 Swedish special edition: Chapter 3 Volume 29 P. 0261 *****COMMISSION REGULATION (EEC) No 2202/89 of 20 July 1989 defining the terms 'coupage', 'the turning into wine', 'bottler' and 'bottling' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 16 (9), 67 (8), 70 (8) and 72 (5) thereof, Whereas, following a number of successive consolidations of the Community rules on wine, in the interests of clarity, Commission Regulation (EEC) No 3282/73 of 5 December 1973, defining the therms 'coupage' and 'the turning into wine' (3), as last amended by Regulation (EEC) No 956/74 (4), should be consolidated by amending the references contained therein; Whereas, in order to ensure that the therms 'coupage' and 'the turning into wine' are interpreted consistently in all Community Regulations, it is necessary that those terms be defined; Whereas the definition must be drawn having regard to the provisions of Community law already applicable, to the importance of encouraging the production of good quality products, and to the requirements of those professionally concerned; Whereas coupage is the mixing of wines of different origins or of different categories; Whereas, since in the case of wines or musts originating in the same wine-growing zone of the Community, or in the same production area in a third country, indication of their geographical origin or wine variety is of great importance as regards their commercial value, it should be provided that, where wines or grape musts from the same zone, but from different geographical areas within that zone, or from different wine varieties or harvest years, are mixed together and mention is made in the description of the resulting product of the geographical origin, wine variety or harvest year, this is also to be regarded as 'coupage'; Whereas the turning into wine should be considered to cover the transformation by total or partial alcoholic fermentation of fresh grapes, whether or not crushed, grape must, whether or not concentrated, partially fermented grape must, grape juice, whether or not concentrated, or new wines still in fermentation, while it is understood that all subsequent processes until bottling should be regarded as oenological practices; Whereas in view of the responsibility of the one who markets the bottled wine it seems appropriate that the definition of the term 'bottler' should be the owner of the wine even in cases where the bottling has been carried out by another; Whereas the measures provided for are in accordance with the opinion of the Management Committee for Wines, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply for the purposes of the implementation of Council Regulations (EEC) No 822/87 and (EEC) No 823/87 (1), provided that it shall not apply in respect of sparkling or liqueur wines. Article 2 1. 'Coupage' means the mixing together of wines or musts coming from: (a) different States, or (b) different wine-growing zones of the Community or from different production zones of a third country, within the meaning of Annex IV to Regulation (EEC) No 822/87, or (c) the same wine-growing zone of the Community or of the same production zone of a third country put being of different - geographical origins, or - wine varieties, or - harvest years for as long as mention is or must be made of the geographical origin, wine variety or harvest year in the description of the product in question, (d) wines or musts of different categories. 2. The following shall be considered to be different categories of wine or must: - red wine, white wine and the musts or wines suitable for yielding one of these categories of wine; - table wine or quality wine p.s.r., and the musts or wines suitable for yielding one of these categories of wine. For the purposes of this paragraph, rosÃ © wine is to be regarded as red wine. 3. The following processes shall not be regarded as 'coupage': (a) the addition, for the purpose of increasing natural alcoholic strength, of concentrated grape must; (b) the sweetening: - of a table wine; - of a quality wine p.s.r., where the sweetener comes from the specified region concerned and bears the name of that region; (c) production of a quality wine p.s.r. in accordance with traditional practices within the meaning of the second subparagraph of Article 6 (1) (a) of Regulation (EEC) No 823/87. Article 3 'Turning into wine' means the transformation into wine by total or partial alcoholic fermentation of fresh grapes, whether or not crushed, grape must, whether or not concentrated, partially fermented grape must, grape juice, whether or not concentrated, or new wines still in fermentation. Article 4 'Bottler' means the natural or legal person, or the association of these persons who carries out or commissions the carrying out of the bottling for his own account. 'Bottling' means the putting up for commercial purposes of the products in question into containers of a capacity not exceeding 60 litres. Article 5 1. Regulation (EEC) No 3282/73 is hereby repealed. 2. References to the Regulation repealed under paragraph 1 shall be construed as references to this Regulation and should be read in accordance with the correlation table in the Annex. Article 6 This Regulation shall enter into force on 4 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 337, 6. 12. 1973, p. 20. (4) OJ No L 109, 23. 4. 1974, p. 20. (5) OJ No L 84, 27. 3. 1987, p. 59. ANNEX CORRELATION TABLE 1.2 // // // Regulation (EEC) No 3282/73 // This Regulation // // // Article 1 // Article 1 // Article 2 // Article 2 // Article 3 // Article 3 // Article 3 (a) // Article 4 // Article - // Article 5 // Article 4 // Article 6 // //